DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7, 10-11, 16-17 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gugick et al (U.S. 8,260,750), and in view of Peay et al (U.S. 2007/0038821).
Regarding claim 1:
A method comprising:
configuring first, second, [and third threshold limits], the first threshold limit corresponding to a data change at which a backup of a client should be triggered, the second threshold limit corresponding to a maximum time interval at which the backup should be triggered, [and the third threshold limit corresponding to a utilization of resources at the client above which the backup should not be triggered]; Gugick teaches a method and system capable to perform data backup, based on user-input parameters. Fig. 5A, a user inputs one or more backup parameters (502), such as data change amount threshold, or a time interval (10:10-12, 10:26-38, 10:58-60, 10:65-67, 7:7-22).
monitoring an amount of data change since a last backup of the client, an elapsed time since the last backup, [ and a level of resource utilization at the client]; determining that at least one of the amount of data change has reached the first threshold limit or the elapsed time has reached the second threshold limit; Gugick, Fig. 3, 304, determine whether maximum backup interval has been reached; 306, determine whether a data change threshold has been reached (Fig. 3, and corresponding text, 8:25-30, 8:35-37). Gugick also teaches monitoring data according to the user-supplied parameters (2:2-10, 2:25-32, 4:30-35).
 [and preventing the backup of the client from occurring because the level of resource utilization at the client is above the third threshold limit.]
third threshold limits, the third threshold limit corresponding to a utilization of resources at the client above which the backup should not be triggered; monitoring a level of resource utilization at the client; and preventing the backup of the client from occurring because the level of resource utilization at the client is above the third threshold limit.
In an analogous art of data backup, Peay teaches the idea of checking system resource levels, and if they are determined to be above a threshold level, the backup process is postponed and the system resource levels are rechecked at a later time (Peay, ¶0038, ¶0043). One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Peay into the teaching of Gugick, hereinafter Gugick, to obtain the claimed limitations above. The motivation for doing so is to ensure the backup process does not impede performance of the computing system (Peay, ¶0043). 

Regarding claim 4:
The method of claim 1 further comprising: upon determining that at least one of the amount of data change has reached the first threshold limit or the elapsed time has reached the second threshold limit, polling the client to obtain current resource usage information to determine whether the backup should be prevented. Peay, in the combination, teaches ¶0050, after a predetermined time period has elapsed, the backup proceeds only if the system usage is below a threshold level. ¶0052, when the backup process is invoked, the CPU, and/or page memory, and/or memory usage are checked against the pre-set threshold levels. 

Regarding claim 5:
The method of claim 1 further comprising: after the preventing the backup of the client from occurring, allowing the backup when the level of resource utilization is below the third threshold limit. Peay, in the combination, teaches at predetermined time intervals, system resource levels are check, and if they are determined to be above a threshold, the backup process is postponed and the system resource levels are rechecked at a later time (¶0038).

Regarding claim 7:
A system comprising: a processor; and memory configured to store one or more sequences of instructions which, when executed by the processor, cause the processor to carry out the steps of: Gugick teaches the non-transitory computer-readable medium having computer executable program instructions can be implemented or performed by a processor to execute a method of (Gugick 2:33-38):
configuring first, second, [and third threshold limits], the first threshold limit corresponding to a data change at which a backup of a client should be triggered, the second threshold limit corresponding to a maximum time interval at which the backup should be triggered, [and the third threshold limit corresponding to a utilization of resources at the client above which the backup should not be triggered]; Gugick teaches a method and system capable to perform data backup, based on user-input parameters. Fig. 5A, a user inputs one or more backup parameters (502), such as data change amount threshold, or a time interval (10:10-12, 10:26-38, 10:58-60, 10:65-67, 7:7-22).
monitoring an amount of data change since a last backup of the client, an elapsed time since the last backup, [and a level of resource utilization at the client]; determining that at least one of the amount of data change has reached the first threshold limit or the elapsed time has reached the second threshold limit; Gugick, Fig. 3, 304, determine whether maximum backup interval has been reached; 306, determine whether a data change threshold has been reached (Fig. 3, and corresponding text, 8:25-30, 8:35-37). Gugick also teaches monitoring data according to the user-supplied parameters (2:2-10, 2:25-32, 4:30-35).
However, Gugick does not expressly teach third threshold limits, the third threshold limit corresponding to a utilization of resources at the client above which the backup should not be triggered; monitoring a level of resource utilization at the client; and preventing the backup of the client from occurring because the level of resource utilization at the client is above the third threshold limit. In an analogous art of data backup, Peay teaches the idea of checking system resource levels, and if they are determined to be above a threshold level, the backup process is postponed and the system resource levels are rechecked at a later time (Peay, ¶0038, ¶0043). One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Peay into the teaching of Gugick, hereinafter Gugick, to obtain the claimed limitations above. The motivation for doing so is to ensure the backup process does not impede performance of the computing system (Peay, ¶0043).

Regarding claim 10:
The system of claim 7 wherein the processor further carries out the steps of: upon determining that at least one of the amount of data change has reached the first threshold limit or the elapsed time has reached the second threshold limit, polling the client to obtain current resource usage information to determine whether the backup should be prevented. Peay, in the combination, teaches ¶0050, after a predetermined time period has elapsed, the backup proceeds only if the system usage is below a threshold level. ¶0052, when the backup process is invoked, 

Regarding claim 11:
The system of claim 7 wherein the processor further carries out the steps of: after the preventing the backup of the client from occurring, allowing the backup when the level of resource utilization is below the third threshold limit. Peay, in the combination, teaches at predetermined time intervals, system resource levels are check, and if they are determined to be above a threshold, the backup process is postponed and the system resource levels are rechecked at a later time (¶0038).

Regarding claim 13:
A computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein, the computer-readable program code adapted to be executed by one or more processors to implement a method comprising: Gugick teaches the non-transitory computer-readable medium having computer executable program instructions can implement a method of (Gugick 2:33-38):
configuring first, second, [and third threshold limits], the first threshold limit corresponding to a data change at which a backup of a client should be triggered, the second threshold limit corresponding to a maximum time interval at which the backup should be triggered, [and the third threshold limit corresponding to a utilization of resources at the client above which the backup should not be triggered;] Gugick teaches a method and system capable to perform data backup, based on user-input parameters. Fig. 5A, a user inputs one or more 
 monitoring an amount of data change since a last backup of the client, an elapsed time since the last backup, and a level of resource utilization at the client; determining that at least one of the amount of data change has reached the first threshold limit or the elapsed time has reached the second threshold limit; Gugick, Fig. 3, 304, determine whether maximum backup interval has been reached; 306, determine whether a data change threshold has been reached (Fig. 3, and corresponding text, 8:25-30, 8:35-37). Gugick also teaches monitoring data according to the user-supplied parameters (2:2-10, 2:25-32, 4:30-35).
However, Gugick does not expressly teach third threshold limits, the third threshold limit corresponding to a utilization of resources at the client above which the backup should not be triggered; monitoring a level of resource utilization at the client; and preventing the backup of the client from occurring because the level of resource utilization at the client is above the third threshold limit. In an analogous art of data backup, Peay teaches the idea of checking system resource levels, and if they are determined to be above a threshold level, the backup process is postponed and the system resource levels are rechecked at a later time (Peay, ¶0038, ¶0043). One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Peay into the teaching of Gugick, hereinafter Gugick, to obtain the claimed limitations above. The motivation for doing so is to ensure the backup process does not impede performance of the computing system (Peay, ¶0043). 

Regarding claim 16:
The computer program product of claim 13 wherein the method further comprises: upon determining that at least one of the amount of data change has reached the first threshold limit or the elapsed time has reached the second threshold limit, polling the client to obtain current resource usage information to determine whether the backup should be prevented. Peay, in the combination, teaches ¶0050, after a predetermined time period has elapsed, the backup proceeds only if the system usage is below a threshold level. ¶0052, when the backup process is invoked, the CPU, and/or page memory, and/or memory usage are checked against the pre-set threshold levels.

Regarding claim 17:
The computer program product of claim 13 wherein the method further comprises: after the preventing the backup of the client from occurring, allowing the backup when the level of resource utilization is below the third threshold limit. Peay, in the combination, teaches at predetermined time intervals, system resource levels are check, and if they are determined to be above a threshold, the backup process is postponed and the system resource levels are rechecked at a later time (¶0038).

Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gugick et al (U.S. 8,260,750), and in view of Peay et al (U.S. 2007/0038821), and further in view of Lyon et al (U.S. 2007/0250671).
Regarding claim 2:
The method of claim 1 further comprising: after the preventing the backup of the client from occurring, determining that the level of resource utilization at the client is below the third threshold limit; Peay, in the combination, teaches after a predetermined time period has elapsed, the backup proceeds only if the system usage is below a threshold level, if the current system usage is too high, the backup is postponed and the backup process continues to monitor time and the system usage parameters (Peay, ¶0050).
However, the combination of Gugick does not expressly teach transmitting a backup request from the client to a backup server to trigger the backup; and receiving, at the client, a backup work order from the backup server to perform the backup.
In an analogous art of data backup, Lyon teaches a backup protocol where a client sends a backup request to a backup server, the backup server sends a “beginbackup” response to the client (Lyon, Fig. 6, ¶0364).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Lyon into the combination of Gugick to obtain the claimed limitations cited above. The motivation for doing so is to have the backup server verifies backup session to prevent data loss. 

Regarding claim 8:
The system of claim 7 wherein the processor further carries out the steps of: after the preventing the backup of the client from occurring, determining that the level of resource utilization at the client is below the third threshold limit; Peay, in the combination, teaches after a predetermined time period has elapsed, the backup proceeds only if the system usage is below a threshold level, if the current system usage is too high, the backup is postponed and the backup process continues to monitor time and the system usage parameters (Peay, ¶0050).
 transmitting a backup request from the client to a backup server to trigger the backup; and receiving, at the client, a backup work order from the backup server to perform the backup. In an analogous art of data backup, Lyon teaches a backup protocol where a client sends a backup request to a backup server, the backup server sends a “beginbackup” response to the client (Lyon, Fig. 6, ¶0364).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Lyon into the combination of Gugick to obtain the claimed limitations cited above. The motivation for doing so is to have the backup server verifies backup session to prevent data loss. 

Regarding claim 14:
The computer program product of claim 13 wherein the method further comprises: after the preventing the backup of the client from occurring, determining that the level of resource utilization at the client is below the third threshold limit; Peay, in the combination, teaches after a predetermined time period has elapsed, the backup proceeds only if the system usage is below a threshold level, if the current system usage is too high, the backup is postponed and the backup process continues to monitor time and the system usage parameters (Peay, ¶0050).
However, the combination of Gugick does not expressly teach transmitting a backup request from the client to a backup server to trigger the backup; and receiving, at the client, a backup work order from the backup server to perform the backup. In an analogous art of data backup, Lyon teaches a backup protocol where a client sends a backup request to a backup server, the backup server sends a “beginbackup” response to the client (Lyon, Fig. 6, ¶0364).
. 

Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gugick et al (U.S. 8,260,750), and in view of Peay et al (U.S. 2007/0038821), and further in view of Rao et al (U.S. 10,430,291).
Regarding claim 3:
The method of claim 1 further comprising: prompting a user of the client for the third threshold limit corresponding to the utilization of resources at the client above which the backup should not be triggered. The combination of Gugick does not expressly teach the claimed limitations above. However, in an analogous art of data backup, Rao teaches the idea of alerting user when a processor utilization is too high, a memory utilization is too high, IO utilization is too high, so the ser may perform necessary and appropriate intervention to resolve the performance issues (Rao, 4:56-67-5:1-5).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Rao into the combination of Gugick to obtain the claimed limitations above. The motivation for doing so is to have the user perform necessary and appropriate manual intervention to resolve performance issues of the system (Rao, 5:1-5). 

Regarding claim 9:
The system of claim 7 wherein the processor further carries out the steps of: prompting a user of the client for the third threshold limit corresponding to the utilization of resources at the client above which the backup should not be triggered. The combination of Gugick does not expressly teach the claimed limitations above. However, in an analogous art of data backup, Rao teaches the idea of alerting user when a processor utilization is too high, a memory utilization is too high, IO utilization is too high, so the ser may perform necessary and appropriate intervention to resolve the performance issues (Rao, 4:56-67-5:1-5).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Rao into the combination of Gugick to obtain the claimed limitations above. The motivation for doing so is to have the user perform necessary and appropriate manual intervention to resolve performance issues of the system (Rao, 5:1-5). 

Regarding claim 15:
The computer program product of claim 13 wherein the method further comprises: prompting a user of the client for the third threshold limit corresponding to the utilization of resources at the client above which the backup should not be triggered. The combination of Gugick does not expressly teach the claimed limitations above. However, in an analogous art of data backup, Rao teaches the idea of alerting user when a processor utilization is too high, a memory utilization is too high, IO utilization is too high, so the ser may perform necessary and appropriate intervention to resolve the performance issues (Rao, 4:56-67-5:1-5).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Rao into the combination of Gugick to obtain the . 

Allowable Subject Matter

Claims 6, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, alone or in combination, does not suggest or teach “monitoring the amount of data change by issuing a first changed block request to a virtual machine manager of the virtual machine for blocks of the virtual machine that have changed; maintaining a first listing of changed blocks as reported by the virtual machine manager in response to the first changed block request; postponing the backup to a later time when the level of resource utilization at the client has decreased; at the later time, issuing a second changed block request to the virtual machine manager for blocks of the virtual machine that have changed; receiving a second listing of changed blocks as reported by the virtual machine manager in response to the second changed block request, wherein the virtual machine manager reports blocks that have changed since the first changed block request, the virtual machine manager thereby having reset a changed block tracker for the virtual machine upon receiving the first changed block request; and calculating, at the later time, blocks to be backed up using the first listing of changed blocks and the second listing of changed blocks.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharma et al (U.S. 9.934,099) teaches backup data is triggered by a backup policy of a plurality of backup policies associated with the backup data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950. The examiner can normally be reached Mon-Fri 1000-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA D DOAN/            Primary Examiner, Art Unit 2133